 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), which is dated January 1, 2013, is made
by and between Petrosonic Energy Inc, a Nevada corporation, located at Suite
300, 714 -1st St SE, Calgary, AB, T2G 2G8, Canada and hereinafter referred to as
“Company”, and Art Agolli, whose address is 57 Valley Woods Way NW, Calgary, AB,
T3B 6A5, hereinafter referred to as “Executive.” The purpose of this Agreement
is to confirm the terms of the employment relationship between Company and
Executive.

 

RECITALS

 

WHEREAS, Company wishes to retain the services of Executive, and Executive
wishes to render services to Company, as its Chief Executive Officer;

 

WHEREAS, Company and Executive wish to set forth in this Agreement the duties
and responsibilities that Executive has agreed to undertake on behalf of
Company, and the responsibilities that Company will owe to Executive.

 

THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, Company and Executive (who are sometimes
individually referred to as a “party” and collectively referred to as the
“parties”) agree as follows:

 

AGREEMENT

 

1.TERM.

 

Company hereby employs Executive as Company’s Chief Executive Officer pursuant
to the terms of this Agreement and Executive hereby accepts employment with
Company pursuant to the terms of this Agreement. This Agreement is effective on
January 1, 2013, and will continue until January 1, 2015 unless terminated
earlier pursuant to Section 12 or 13 below. During the second year of this
Agreement, Company and Executive shall work together to determine whether this
Agreement shall be renewed beyond January 1, 2015. If Company and Executive
mutually agree on terms for renewal, the term of this Agreement will be extended
for a period of two years (the "Renewal Period"), until January 1, 2017.
Thereafter, Company and Executive shall work together during the 12 month period
prior to the last year of each Renewal Period to determine whether this
Agreement shall be renewed. If renewed, the term of such renewal will be two
years. In this Agreement the word “Term” shall, depending on the context used,
refer to the initial three year term or to any subsequent Renewal Period.

 

2.GENERAL DUTIES.

 

Executive is responsible for increasing shareholder value through his leadership
and management of Company. Executive shall devote his entire productive time,
ability, and attention to Company’s business during the Term. Executive shall
report to Company’s Board and agrees to keep the Board fully informed with
regard to critical issues affecting the value and reputation of Company.
Furthermore, in his capacity as Chief Executive Officer, Executive shall be
primarily responsible for the day-to-day supervision and control of the business
and the employees of the Company. Executive shall do and perform all services,
acts, or things necessary or advisable to discharge his duties under this
Agreement, and such other duties as are commonly performed by an employee of his
rank in a publicly traded corporation or which may, from time to time, be
prescribed by the Company through the Board. Furthermore, Executive agrees to
cooperate with and work to the best of his ability with Company’s management
team, which includes the Board and the officers and other employees, to
continually improve Company’s reputation in its industry for quality products
and performance.

 

1

 

 

3.NONSOLICITATION AND PROPRIETARY PROPERTY AND CONFIDENTIAL INFORMATION
PROVISIONS.

 

(a) Nonsolicitation.

 

(1) Covenant. Executive hereby covenants and agrees that Executive shall not,
either for Executive’s own account or directly or indirectly in conjunction with
or on behalf of any person, partnership, corporation or other entity or venture,
during the Term and for a period of one (1) year from the date this Agreement
terminates or expires, solicit or employ or attempt to solicit or employ any
person who is then or has, within twelve (12) months prior thereto, been an
officer, partner, manager, agent, consultant or employee of Company or any
affiliate of Company, whether or not such a person would commit a breach of that
person’s contract of employment or consulting contract with Company or any
affiliate of Company, if any, by reason of leaving the service of Company or any
affiliate of Company (the “Nonsolicitation Covenant”).

 

(2)   Acknowledgement. Each of the parties acknowledges that: (i) the covenants
and the restrictions contained in the Nonsolicitation Covenant are necessary,
fundamental, and required for the protection of the business of Company; (ii)
such Covenant relates to matters which are of a special, unique and
extraordinary value; and (iii) a breach of such Covenant will result in
irreparable harm and damages which cannot be adequately compensated by a
monetary award.

 

(3)   Judicial Limitation. Notwithstanding the foregoing, if at any time,
despite the express agreement of Company and Executive, a court of competent
jurisdiction holds that any portion of this Nonsolicitation Covenant is
unenforceable by reason of its extending for too great a period of time or by
reason of its being too extensive in any other respect, such Covenant shall be
interpreted to extend only over the maximum period of time or to the maximum
extent in all other respects, as the case may be, as to which it may be
enforceable, all as determined by such court in such action.

 

(b) Proprietary Property; Confidential Information.

 

(1) “Applicable Definitions” For purposes of this paragraph 3(b), the following
capitalized terms shall have the definitions set forth below:

 

i. “Confidential Information” - The term “Confidential Information” is
collectively and severally defined as any information, matter or thing of a
secret, confidential or private nature, whether or not so labeled, which is
connected with Company’s business or methods of operation or concerning any of
Company’s suppliers, customers, licensors, licensees or others with whom Company
has a business relationship, and which has current or potential value to Company
or the unauthorized disclosure of which could be detrimental to Company.
Confidential Information shall be broadly defined and shall include, by way of
example and not limitation: (i) matters of a business nature available only to
management and owners of Company of which Executive may become aware (such as
information concerning customers, vendors and suppliers, including their names,
addresses, credit or financial status, buying or selling habits, practices,
requirements, and any arrangements or contracts that Company may have with such
parties, Company’s marketing methods, plans and strategies, the costs of
materials, the prices Company obtains or has obtained or at which Company sells
or has sold its products or services, Company’s manufacturing and sales costs,
the amount of compensation paid to employees of Company and other terms of their
employment, financial information such as financial statements, budgets and
projections, and the terms of any contracts or agreements Company has entered
into) and (ii) matters of a technical nature (such as product information, trade
secrets, know-how, formulae, innovations, inventions, devices, discoveries,
techniques, formats, processes, methods, specifications, designs, patterns,
schematics, data, compilation of information, test results, and research and
development projects). For purposes of the foregoing, the term “trade secrets”
shall mean the broadest and most inclusive interpretation of trade secrets as
defined by California’s Uniform Trade Secrets Act and cases interpreting the
scope of said Section.

 

2

 

 

ii. “Proprietary Property” - The term “Proprietary Property” is collectively and
severally defined as any written or tangible property owned or used by Company
in connection with Company’s business, whether or not such property also
qualifies as Confidential Information. Proprietary Property shall be broadly
defined and shall include, by way of example and not limitation, products,
samples, equipment, files, lists, books, notebooks, records, documents,
memoranda, reports, patterns, schematics, compilations, designs, drawings, data,
test results, contracts, agreements, literature, correspondence, spread sheets,
computer programs and software, computer print outs, other written and graphic
records, and the like, whether originals, copies, duplicates or summaries
thereof, affecting or relating to the business of Company, financial statements,
budgets, projections, invoi ces.

 

(2) Ownership of Proprietary Property. Executive acknowledges that all
Proprietary Property which Executive may prepare, use, observe, come into
possession of and/or control shall, at all times, remain the sole and exclusive
property of Company. Executive shall, upon demand by Company at any time, or
upon the cessation of Executive’s employment, irrespective of the time, manner,
cause or lack of cause of such cessation, immediately deliver to Company or its
designated agent, in good condition, ordinary wear and tear and damage by any
cause beyond the reasonable control of Executive excepted, all items of the
Proprietary Property which are or have been in Executive’s possession or under
his control, as well as a statement describing the disposition of all items of
the Proprietary Property beyond Executive’s possession or control in the event
Executive has not previously returned such items of the Proprietary Property to
Company.

 

(3) Agreement Not to Use or Divulge Confidential Information. Executive agrees
that he will not, in any fashion, form or manner, unless specifically consented
to in writing by Company, either directly or indirectly use, divulge, transmit
or otherwise disclose or cause to be used, divulged, transmitted or otherwise
disclosed to any person, firm or corporation, in any manner whatsoever (other
than in Executive’s performance of duties for Company or except as required by
law) any Confidential Information of any kind, nature or description. The
foregoing provisions shall not be construed to prevent Executive from making use
of or disclosing information which is in the public domain through no fault of
Executive, provided, however, specific information shall not be deemed to be in
the public domain merely because it is encompassed by some general information
that is published or in the public domain or in Executive’s possession prior to
Executive’s employment with Company.

 

3

 

 

(4) Acknowledgement of Secrecy. Executive acknowledges that the Confidential
Information is not generally known to the public or to other persons who can
obtain economic value from its disclosure or use and that the Confidential
Information derives independent economic value thereby, and Executive agrees
that he shall take all efforts reasonably necessary to maintain the secrecy and
confidentiality of the Confidential Information and to otherwise comply with the
terms of this Agreement.

 

(5) Inventions; Discoveries. Executive acknowledges that any inventions,
discoveries or trade secrets, whether patentable or not, made or found by
Executive in the scope of his employment with Company constitute property of
Company and that any rights therein now held or hereafter acquired by Executive
individually or in any capacity are hereby transferred and assigned to Company,
and agrees to execute and deliver any confirmatory assignments, documents or
instruments of any nature necessary to carry out the intent of this paragraph
when requested by Company without further compensation therefor, whether or not
Executive is at the time employed by Company. Provided, however, notwithstanding
the foregoing, Executive shall not be required to assign his rights in any
invention for which no equipment, supplies, facilities or Confidential
Information was used and which were developed entirely on Executive’s own time,
unless (a) the invention relates directly to the Company’s actual or
demonstrably anticipated business, or (b) the invention derives from or relates
to any work Executive performed for Company.

 

4.COMPLIANCE WITH SECURITIES LAWS.

 

Executive acknowledges that Executive will be subject to the provisions of
Sections 10(b) and 16 of the Securities Exchange Act of 1934. Executive
acknowledges that Sections 10(b) and 16 may prohibit Executive from selling or
transferring his stock or securities in Company. Executive agrees that he will
comply with Company’s policies, as stated from time to time, relating to selling
or transferring his stock or securities in Company.

 

5.COMPENSATION.

 

(a) Annual Salary. During the Term, Company shall pay to Executive an annual
base salary in the amount of $350,000 dollars. The salary paid during the Term
shall be referred to in this Agreement as the “Annual Salary”. The Annual Salary
shall be subject to any tax withholdings and/or employee deductions that are
applicable. The Annual Salary shall be paid to Executive in equal installments
in accordance with the periodic payroll practices of the Company for its
employees.

 

(b) Annual Bonus. Executive and the Compensation Committee of the Board of
Directors shall meet to establish performance standards and goals to be met by
Executive, which standards and goals shall be mutually agreed to by Executive
and the Compensation Committee. Company shall pay to Executive, no later than
thirty (30) days after each annual anniversary of the Effective Date, a cash
bonus (the “Annual Bonus”) in an amount to be recommended by the Compensation
Committee to the Board. Nothing in this paragraph shall prevent Executive and
the Compensation Committee from mutually agreeing to an alternative computation
of the Annual Bonus, which may be implemented and paid to Executive in place of
the Annual Bonus described herein. The Annual Bonus shall be subject to any
applicable tax withholdings and/or employee deductions.

 

4

 

 

(c) Cost of Living Adjustment. Commencing as of the Effective Date, and on each
January 1st thereafter, the then effective Annual Salary shall be increased (but
not decreased) by an amount which shall reflect the increase, if any, in the
cost of living during the previous 12 months by adding to the Annual Salary an
amount computed by multiplying the Annual Salary by the percentage by which the
level of the Consumer Price Index for the Calgary Metropolitan Area, as reported
on January 1st of the new year by the Government of Canada has increased over
its level as of January 1st of the prior year. The same principle will apply if
the Executive relocates to another location in Canada or the United States.

 

(d) Participation In Employee Benefit Plans. Executive shall have the same
rights, privileges, benefits and opportunities to participate in any of
Company’s employee benefit plans which may now or hereafter be in effect on a
general basis for executive officers or employees. Company may change any
benefits contractor, in its sole discretion. During the Term Company shall
provide, at Company’s sole expense, (i) medical and dental benefits for
Executive, his spouse and children, (ii) disability insurance which, in the
event of Executive’s disability, will replace 60% of the Annual Salary being
paid to Executive at the time the disability occurred, and (iii) a term life
insurance policy in the amount of one million seven-hundred fifty thousand U.S.
dollars ($1,750,000), the beneficiary of which will be designated by Executive.
In the event Executive receives payments from the disability insurer, Company
shall have the right to offset such payments against the Annual Salary otherwise
payable to Executive during the period for which such payments are made.
Executive represents and warrants that he has no reason to believe that he is
not insurable with a reputable insurance company for the limits of the coverage
discussed herein. If Executive is deemed to be uninsurable for any of the
coverage discussed herein, Company shall not be deemed to be in breach of this
Agreement for failing to provide such coverage.

 

(e) Vehicle and Living Allowance (Expense). The Company shall provide the
Executive with a car allowance in the amount of $500 per month.

 

6.EQUITY COMPENSATION.

 

Company shall offer to Executive, no later than thirty (30) days after each
annual anniversary of the Effective Date, an option to purchase shares of
Company’s common stock (the “Annual Stock Option Grant”) in an amount to be
recommended by the Compensation Committee to the Board. Nothing in this
paragraph shall prevent Executive and the Compensation Committee from mutually
agreeing to alternative forms of equity compensation, including, but not limited
to restricted stock grants and/or phantom stock arrangements. The exercise price
for any stock shall be the fair market value on the date that the Annual Stock
Option Grant or other award is made, calculated in accordance with the terms of
the Petrosonic Energy Inc 2012 Equity Incentive Plan (the "Plan"), as the Plan
may be amended from time-to-time. The right to purchase the common stock shall
vest, or any restrictions shall lapse, on the first anniversary after the Annual
Stock Option Grant or other award is made. Upon the sale or disposition by
Company to an unrelated third party of substantially all of its business or
assets, or the sale of the capital stock of Company in connection with the sale
or transfer of a controlling interest in Company to an unrelated third party, or
the merger or consolidation of Company with another corporation as part of a
sale or transfer of a controlling interest in Company to an unrelated third
party (any of which shall be deemed to be a “Change in Control”), any part of
any offered option or restricted stock which is unvested shall immediately vest.
“A controlling interest” shall be defined as 50% or more of the common stock of
the Company. Unless otherwise designated in the award agreement, in the event of
a termination of Executive's employment, any unvested portion of the Annual
Stock Option Grant or any other award of securities subject to vesting
conditions shall be governed by the provisions of Section 6.6 of the Plan. Any
stock option or other award issued to Executive hereunder shall be adjusted to
account for any a stock dividend, forward stock split, reverse stock split or
recapitalization of the outstanding shares of Company common stock.

 

5

 

 

7.REIMBURSEMENT OF BUSINESS EXPENSES.

 

Company shall promptly reimburse Executive for all reasonable business expenses
incurred by Executive in connection with the business of Company. However, each
such expenditure shall be reimbursable only if Executive furnishes to Company
adequate records and other documentary evidence required by federal and state
statutes and regulations issued by the appropriate taxing authorities for the
substantiation of each such expenditure as an income tax deduction.

 

8.ANNUAL VACATION/SICK LEAVE.

 

Executive shall be entitled to four (4) weeks paid vacation time each year.
Executive shall be entitled to sick leave in accordance with Company’s general
policy for its employees.

 

9.INDEMNIFICATION OF LOSSES.

 

So long as Executive’s actions were taken in good faith and in furtherance of
Company’s business and within the scope of Executive’s duties and authority,
Company shall indemnify and hold Executive harmless to the full extent of the
law from any and all claims, losses and expenses sustained by Executive as a
result of any action taken by him to discharge his duties under this Agreement,
and Company shall defend Executive, at Company’s expense, in connection with any
and all claims by stockholders or third parties which are based upon actions
taken by Executive to discharge his duties under this Agreement.

 

10.PERSONAL CONDUCT.

 

Executive agrees promptly and faithfully to comply with all present and future
policies, requirements, directions, requests and rules and regulations of
Company in connection with Company’s business. Executive further agrees to
conform to all laws and regulations and not at any time to commit any act or
become involved in any situation or occurrence tending to bring Company into
public scandal, ridicule or which will reflect unfavorably on the reputation of
Company.

 

11.TERMINATION FOR CAUSE.

 

Company may terminate Executive for cause immediately, without notice, if
Company reasonably concludes that Employee has committed fraud, theft,
embezzlement, misappropriation of Company funds or other property, or any
felony. Company may also terminate Executive for cause for any of the following:

 

(a) Breach by Executive of any material provision of this Agreement;

 

(b) Violation by Executive of any statutory or common law duty of loyalty to
Company; or

 

(c) A material violation by Executive of Company's employment policies; or

 

(d) Commission of such acts of dishonesty, gross negligence, or willful
misconduct as would prevent the effective performance of Executive’s duties or
which result in material harm to Company or its business.

 

6

 

 

Company may terminate this Agreement for cause by giving written notice of
termination to Executive, provided, however, if Company declares Executive to be
in default of this Agreement under subsection (a) above because Executive fails
to substantially perform his material duties and responsibilities under this
Agreement, Company shall deliver a written demand for substantial performance of
such duties and responsibilities to Executive. Such demand must identify the
manner in which the Board believes that Executive has not substantially
performed his duties, and Executive shall have a period of 30 days to correct
the deficient performance. With the exception of the covenants included in
paragraph 3 above, upon termination for cause, the obligations of Executive and
Company under this Agreement shall immediately cease. Such termination shall be
without prejudice to any other remedy to which Company may be entitled either at
law, in equity, or under this Agreement. If Executive’s employment is terminated
pursuant to this paragraph, Company shall pay to Executive (i) Executive’s
accrued but unpaid Annual Salary and the value of accrued but unused vacation
pay through the effective date of the termination; (ii) Executive’s accrued but
unpaid Annual Bonus, if any; and (iii) business expenses incurred prior to the
effective date of termination. Executive shall not be entitled to continue to
participate in any employee benefit plans except to the extent provided in such
plans for terminated participants, or as may be required by applicable law.

 

13.TERMINATION WITHOUT CAUSE.

 

(a) Death. Executive’s employment shall terminate upon the death of Executive.
Upon such termination, the obligations of Executive and Company under this
Agreement shall immediately cease.

 

(b) Disability. Company reserves the right to terminate Executive’s employment
upon thirty (30) days written notice if, for a period of ninety (90) days,
Executive is prevented from discharging his substantial or material duties due
to any physical or mental disability, with or without reasonable accommodation.

 

(c) Election By Executive. Executive’s employment may be terminated at any time
by Executive upon not less than thirty (30) days written notice by Executive to
the Board.

 

(d) Election By Company. Executive’s employment may be terminated at any time by
Company upon not less than thirty (30) days written notice by the Board to
Executive, or upon Company’s failure to renew this Agreement.

 

(e) Termination Due to a Change in Control. Executive’s employment may be
terminated upon a Change of Control.

 

If Executive’s employment is terminated pursuant to subsections (a), (b), or (c)
of this paragraph, Company shall pay to Executive (i) Executive’s accrued but
unpaid Annual Salary and the value of accrued but unused vacation pay through
the effective date of the termination; (ii) Executive’s accrued but unpaid
Annual Bonus, if any; and (iii) business expenses incurred prior to the
effective date of termination. Executive shall not be entitled to continue to
participate in any employee benefit plans except to the extent provided in such
plans for terminated participants, or as may be required by applicable law.

 

7

 

 

If Executive’s employment is terminated pursuant to subsection (d) of this
paragraph, Company shall pay to Executive (i) Executive’s accrued but unpaid
Annual Salary and the value of accrued but unused vacation pay through the
effective date of the termination; (ii) Executive’s accrued but unpaid Annual
Bonus, if any; (iii) business expenses incurred prior to the effective date of
termination; and (iv) severance consisting of the greater of (y) the salary that
would be due to Executive if the employment had not been terminated, or (z)
twenty four (24) months of Annual Salary. For a termination under subsection
(d), Executive shall be entitled to continue to participate in employee benefit
plans described in Section 5(d) for twelve (12) months following termination of
Executive’s employment.

 

If Executive’s employment is terminated pursuant to subsection (e) of this
paragraph, Executive shall be entitled to receive (i) Executive’s accrued but
unpaid Annual Salary and the value of accrued but unused vacation pay through
the effective date of the termination; (ii) Executive’s accrued but unpaid
Annual Bonus, if any; and (iii) business expenses incurred prior to the
effective date of termination; and (iv) an amount equal to the Annual Salary due
to Executive for the balance of the Term, in a lump sum and without discount to
present value, but in no event shall such payment total less than twenty four
(24) months of Salary.

 

All other rights Executive has under any benefit or stock option plans and
programs shall be determined in accordance with the terms and conditions of such
plans and programs.

 

With the exception of the covenants included in paragraph 3 above and the terms
of this paragraph 13, upon termination of Executive’s employment the obligations
of Executive and Company under this Agreement shall immediately cease.

 

14.MISCELLANEOUS.

 

(a) Preparation of Agreement. It is acknowledged by each party that such party
either had separate and independent advice of counsel or the opportunity to
avail itself or himself of same. In light of these facts it is acknowledged that
no party shall be construed to be solely responsible for the drafting hereof,
and therefore any ambiguity shall not be construed against any party as the
alleged draftsman of this Agreement.

 

(b) Cooperation. Each party agrees, without further consideration, to cooperate
and diligently perform any further acts, deeds and things and to execute and
deliver any documents that may from time to time be reasonably necessary or
otherwise reasonably required to consummate, evidence, confirm and/or carry out
the intent and provisions of this Agreement, all without undue delay or expense.

 

8

 

 

(c) Interpretation.

 

(i) Entire Agreement/No Collateral Representations. Each party expressly
acknowledges and agrees that this Agreement, including all exhibits attached
hereto: (1) is the final, complete and exclusive statement of the agreement of
the parties with respect to the subject matter hereof; (2) supersedes any prior
or contemporaneous agreements, promises, assurances, guarantees,
representations, understandings, conduct, proposals, conditions, commitments,
acts, course of dealing, warranties, interpretations or terms of any kind, oral
or written (collectively and severally, the “Prior Agreements”), and that any
such prior agreements are of no force or effect except as expressly set forth
herein; and (3) may not be varied, supplemented or contradicted by evidence of
Prior Agreements, or by evidence of subsequent oral agreements. Any agreement
hereafter made shall be ineffective to modify, supplement or discharge the terms
of this Agreement, in whole or in part, unless such agreement is in writing and
signed by the party against whom enforcement of the modification or supplement
is sought.

 

(ii) Waiver. No breach of any agreement or provision herein contained, or of any
obligation under this Agreement, may be waived, nor shall any extension of time
for performance of any obligations or acts be deemed an extension of time for
performance of any other obligations or acts contained herein, except by written
instrument signed by the party to be charged or as otherwise expressly
authorized herein. No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or a waiver or relinquishment of any other agreement or provision or
right or power herein contained.

 

(iii) Remedies Cumulative. The remedies of each party under this Agreement are
cumulative and shall not exclude any other remedies to which such party may be
lawfully entitled.

 

(iv) Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be determined to be
invalid, illegal or unenforceable under present or future laws effective during
the term of this Agreement, then and, in that event: (A) the performance of the
offending term or provision (but only to the extent its application is invalid,
illegal or unenforceable) shall be excused as if it had never been incorporated
into this Agreement, and, in lieu of such excused provision, there shall be
added a provision as similar in terms and amount to such excused provision as
may be possible and be legal, valid and enforceable, and (B) the remaining part
of this Agreement (including the application of the offending term or provision
to persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable) shall not be affected thereby and shall continue in
full force and effect to the fullest extent provided by law.

 

(v) No Third Party Beneficiary. Notwithstanding anything else herein to the
contrary, the parties specifically disavow any desire or intention to create any
third party beneficiary obligations, and specifically declare that no person or
entity, other than as set forth in this Agreement, shall have any rights
hereunder or any right of enforcement hereof.

 

(vi) Headings; References; Incorporation; Gender. The headings used in this
Agreement are for convenience and reference purposes only, and shall not be used
in construing or interpreting the scope or intent of this Agreement or any
provision hereof. References to this Agreement shall include all amendments or
renewals thereof. Any exhibit referenced in this Agreement shall be construed to
be incorporated in this Agreement. As used in this Agreement, each gender shall
be deemed to include the other gender, including neutral genders or genders
appropriate for entities, if applicable, and the singular shall be deemed to
include the plural, and vice versa, as the context requires.

 

(d) Enforcement.

 

(i) Applicable Law. This Agreement and the rights and remedies of each party
arising out of or relating to this Agreement (including, without limitation,
equitable remedies) shall be solely governed by, interpreted under, and
construed and enforced in accordance with the laws (without regard to the
conflicts of law principles thereof) of the State of California, as if this
agreement were made, and as if its obligations are to be performed, wholly
within the State of California.

 

9

 

 

(ii) Consent to Jurisdiction and Venue. Any action or proceeding arising out of
or relating to this Agreement shall be filed in and heard and litigated solely
before the Provincial Court of Alberta, Canada.

 

(iii) Consent to Specific Performance and Injunctive Relief and Waiver of Bond
or Security. Each party acknowledges that Company may, as a result of
Executive’s breach of the covenants and obligations included in paragraph 3 of
this Agreement, sustain immediate and long-term substantial and irreparable
injury and damage which cannot be reasonably or adequately compensated by
damages at law. Each party agrees that in the event of Executive’s breach or
threatened breach of the covenants and obligations included in paragraph 3,
Company shall be entitled to obtain equitable relief from a court of competent
jurisdiction or arbitration without proof of any actual damages that have been
or may be caused to Company by such breach or threatened breach and without the
posting of bond or other security in connection therewith.

 

(iv) Attorneys’ Fees. If court proceedings are required to enforce any provision
of this Agreement, the substantially prevailing or successful party shall be
entitled to an award of the reasonable and necessary expenses of litigation,
including reasonable attorneys’ fees.

 

(v) Arbitration. Any controversy, dispute or claim of whatever nature arising
out of, in connection with or relating to this Agreement or the interpretation,
meaning, performance, breach or enforcement thereof, including any controversy,
dispute or claim based on contract, tort, or statute, and including without
limitation claims relating to the validity of this Agreement or relating to
termination of employment, shall be resolved at the request of either party to
this Agreement, by final and binding arbitration conducted at a location
determined by the arbitrator in Calgary, Canada, administered by and in
accordance with the then existing Rules of Practice and Procedure of Canada.
Either party may commence such proceeding by giving notice to the other party in
the manner provided in Section 14(f) of this Agreement. Upon filing a demand for
arbitration, all parties to the Agreement will have right of discovery to the
maximum extent provided by law for actions tried before a court, and both agree
that in the event of an arbitration, disputes as to discovery shall be
determined by the arbitrator(s). The arbitrator(s) in any such proceeding shall
apply Alberta substantive law to the proceeding. The arbitrator(s) shall have
the power to grant all legal and equitable remedies (provisional and final) and
award damages provided by Alberta law. The arbitrator(s) shall prepare in
writing and provide to the parties an award including findings of fact and
conclusions of law. The arbitrator(s) shall not have the power to commit errors
of law or legal reasoning, and the award may be vacated or corrected for any
such error. The Company shall pay all fees of the arbitrator, and each party
shall bear its or his expenses, costs and attorney fees relating to the
arbitration and recovery under any order and/or judgment rendered therein. In
any such proceeding general counsel for the Company may represent the Company
regardless of whether such counsel has rendered advice to Executive in the past
unless prohibited by law or rules of the Province of Alberta, Canada. The
parties hereto hereby submit to the exclusive jurisdiction of the courts of the
Province of Alberta for the purpose of enforcement of this agreement to
arbitrate and any and all awards or orders rendered pursuant thereto.

 

(e) No Assignment of Rights or Delegation of Duties by Executive. Executive’s
rights and benefits under this Agreement are personal to him and therefore (i)
no such right or benefit shall be subject to voluntary or involuntary
alienation, assignment or transfer; and (ii) Executive may not delegate his
duties or obligations hereunder.

 

10

 

 

(f) Notices. Unless otherwise specifically provided in this Agreement, all
notices, demands, requests, consents, approvals or other communications
(collectively and severally called “Notices”) required or permitted to be given
hereunder, or which are given with respect to this Agreement, shall be in
writing, and shall be given by: (A) personal delivery (which form of Notice
shall be deemed to have been given upon delivery), (B) by private overnight
delivery service (which forms of Notice shall be deemed to have been given upon
confirmed delivery by the delivery agency), or (C) by mailing in the United
States mail by registered or certified mail, return receipt requested, postage
prepaid (which forms of Notice shall be deemed to have been given upon the fifth
{5th} business day following the date mailed). Each party, and their respective
counsel, hereby agree that if Notice is to be given hereunder by such party’s
counsel, such counsel may communicate directly with all principals, as required
to comply with the foregoing notice provisions. Notices shall be addressed to
the address hereinabove set forth in the introductory paragraph of this
Agreement, or to such other address as the receiving party shall have specified
most recently by like Notice, with a copy to the other parties hereto. Any
Notice given to the estate of a party shall be sufficient if addressed to the
party as provided in this subparagraph.

 

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument, binding on all parties hereto. Any signature page of this
Agreement may be detached from any counterpart of this Agreement and reattached
to any other counterpart of this Agreement identical in form hereto by having
attached to it one or more additional signature pages.

 

(h) Execution by All Parties Required to be Binding; Electronically Transmitted
Documents. This Agreement shall not be construed to be an offer and shall have
no force and effect until this Agreement is fully executed by all parties
hereto. If a copy or counterpart of this Agreement is originally executed and
such copy or counterpart is thereafter transmitted electronically by facsimile
or similar device, such facsimile document shall for all purposes be treated as
if manually signed by the party whose facsimile signature appears.

 

11

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 







  Company:   Petrosonic Energy Inc.          
By:___________________________________________________________      
Its:___________________________________________________________       Executive:
          Art Agolli



 

12

 

